TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00752-CR


Jesus Carvajal, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 1011076, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant did not request or pay for a reporter's record.  Appellant's retained attorney,
Mr. Arnold A. Garcia, did not respond to this Court's order to file a brief.
The district court is ordered to conduct a hearing to determine whether appellant
desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent, whether
retained counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make
appropriate findings and recommendations.  If appellant desires to prosecute this appeal but is
indigent, the court shall appoint substitute counsel who will effectively represent appellant on appeal. 
A record from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than October 24, 2003.  Tex. R. App. P. 38.8(b)(3), (4).
It is ordered September 25, 2003.

Before Justices Kidd, B. A. Smith and Puryear
Do Not Publish